Citation Nr: 0426406	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's diabetes mellitus is manifested by a need 
for an oral hypoglycemic agent and a restricted diet, without 
the need for insulin or regulation of activities such as 
avoidance of strenuous occupational or recreational 
activities.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for type II diabetes mellitus have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In an undated letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
In addition, the August 2002 statement of the case and June 
2004 supplemental statement of the case include the text of 
the rating criteria for diabetes mellitus.  Furthermore, in a 
Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 38 
U.S.C.A. § 5103 are not applicable to issues arising from, or 
"downstream" from, the grant of service connection such as 
claims for an earlier effective date or disagreement with the 
initial rating of a newly service-connected disability.  
VAOPGCPREC 8- 2003.  The Board finds that these notices 
satisfy the requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2003)

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the VCAA letter is undated but 
based on the placement of the letter in the claims folder it 
appears that it was sent prior to the April 2002 rating 
decision.  In any event, as the Board has already determined 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, any 
failure to follow Pelegrini in this case results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements);  Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 
U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the notice letter did not specifically 
advise the veteran to provide all pertinent evidence, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The letter specifically identified certain evidence that the 
RO would secure.  The RO also asked the veteran to identify 
any other private, VA or military medical treatment, as well 
as any other information or evidence he wanted the RO to 
secure.  In addition, the letter asked the veteran to provide 
any other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, VA examinations, private medical 
records, service medical records and service personnel 
records.  38 U.S.C.A. § 5103A.  The veteran has not 
identified or authorized the release of any other additional 
evidence that may substantiate his claim.  The RO's actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  Therefore, the Board finds that 
the duty to assist has been met.  Id.

Analysis

The veteran contends that his service-connected type II 
diabetes mellitus is more disabling than currently evaluated.  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  A request for an increased rating is to be 
reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In this case, the RO initially evaluated the veteran's type 
II diabetes mellitus as 20 percent disabling pursuant to 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7913 (2003).  The 
veteran filed a notice of disagreement (NOD) regarding this 
rating in April 2002 and a substantive appeal was submitted 
in September 2002.

DC 7913 provides that a maximum 100 percent evaluation is 
warranted for diabetes mellitus when it requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalization per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  A 60 percent evaluation is warranted for diabetes 
mellitus that requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalization 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 40 percent evaluation is warranted 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities.  A 20 percent evaluation 
is warranted for diabetes mellitus that requires insulin and 
a restricted diet, or; oral hypoglycemic agent and restricted 
diet.  

After a review of the evidence of record, the Board concludes 
that an initial rating greater than 20 percent for service-
connected diabetes mellitus as due to herbicide exposure is 
not warranted under DC 7913.  Therefore, the veteran's 
evaluation of diabetes mellitus is continued as 20 percent 
disabling, as discussed below.

The evidence shows that the veteran was placed on a 
restricted diet by his private physician in August 2001.  He 
was also started on 500 mg of Glucophage, an oral 
hypoglycemic agent at that time.

While the evidence of record above demonstrates that his 
diabetes mellitus requires a restricted diet and an oral 
hypoglycemic agent, the evidence does not show that the 
veteran requires "regulation of activities," defined in DC 
7913 as "avoidance of strenuous occupational and recreational 
activities."  Although it is not necessary to meet all of the 
rating criteria included in the higher rating, the regulation 
of activities is the primary characteristic distinguishing 
ratings greater than the 20 percent evaluation under DC 7913.  
38 C.F.R. § 4.21.  The evidence shows, in fact, that the 
veteran is able to perform occupational activities.  At his 
May 2004 VA examination, the veteran denied missing any work 
due to his diabetes in the past year.

Furthermore, the evidence of record does not show that the 
veteran requires insulin for his diabetes.  Private medical 
records show that the veteran began taking Glucophage for his 
diabetes in August 2001.  At his May 2004 VA medical 
examination, the veteran reported that he was currently on 
oral hypoglycemics and had never been on insulin.  There is 
no mention or notation of record that the veteran was 
required to take insulin.  Pursuant to DC 7913, one of the 
criteria for a rating greater than a 20 percent evaluation is 
the required use of insulin.

As stated above, according to DC 7913, a 40 percent 
evaluation is warranted for diabetes mellitus when a person 
requires insulin, a restricted diet, and regulation of 
activities.  In this case, the evidence of record shows that 
the veteran meets the criteria of requiring a restricted 
diet, but does not meet the other criteria of requiring 
insulin and requiring the regulation of activities.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate diabetes mellitus, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a greater initial rating for diabetes mellitus must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An initial disability rating greater than 20 percent for type 
II diabetes mellitus is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



